Exhibit Contact: Brainerd Communicators, Inc. Jennifer Gery (media) Mike Smargiassi/Dianne Pascarella (investors) 212.986.6667 Entertainment Distribution Company Announces Second Quarter 2008 Results - Commences Search for Permanent Chief Executive Officer - NEW YORK – August 5, 2008 – Entertainment Distribution Company, Inc. (Nasdaq: EDCI) (“EDCI”), the majority shareholder of Entertainment Distribution Company, LLC (“EDC, LLC”) a global and independent provider of supply chain services to the home entertainment market, today reported second quarter financial results for the period ending June 30, 2008.EDCI also announced today that as part of its plan to explore strategic opportunities for its cash and net operating loss carryforwards, it has commenced an executive search for a permanent Chief Executive Officer with a strong background in acquisitions and mergers.Heidrick and Struggles, a world leader in senior executive search, has been chosen to lead the recruiting effort and will work with EDCI’s Governance and Nominating Committee. Highlights (for EDCI and its subsidiaries (the “Company”) on a consolidated basis unless noted): ·Revenue of $79.4 million for the second quarter compared to $80.2 million for the same quarter last year. ·Revenue of $162.5 million for the first six months compared to $164.2 million for the same period last year. ·Net loss from continuing operations of $(5.3) million, or $(0.08) per diluted share, for the second quarter compared to net loss from continuing operations of $(4.7) million, or $(0.07) per diluted share, for the same quarter last year. ·Net loss from continuing operations of $(12.7) million, or $(0.18) per diluted share, for the first six months of 2008 compared to net loss from continuing operations of $(11.4) million, or $(0.16) per diluted share, for the same period last year. ·Second quarter EBITDA from continuing operations of $0.7 million, compared to EBITDA from continuing operations of $0.9 million for the same quarter last year. ·First six months EBITDA from continuing operations of $2.9 million, compared to EBITDA loss from continuing operations of $(0.3) million for the same period last year. ·As of June 30, 2008, total unrestricted cash and short-term investments of $78.0 million, of which $53.8 million is held at EDCI and $24.2 million is held at EDC, LLC. ·As of June 30, 2008, total long-term debt of $39.1 million, net of unamortized discount. Jordan M. Copland, Interim Chief Executive Officer and Chief Financial Officer of EDCI, stated, “Overall results at EDC, LLC for the second quarter were in line with our internal plan and operating trends were similar to the first quarter of the year.We continue to face a difficult industry and economic environment.However, we have made significant progress in our efforts to control costs and right-size our business to ensure we are fully utilizing our assets and maximizing cash flows.As a result of these efforts, we generated EBITDA of $2.9 million in the first six months of 2008, compared to an -continued- Page2of 8 EBITDA loss in the first half of 2007.We believe we are well positioned as we enter the second half of the year, which is historically our most active and profitable period.EDCI continues its search for a new business to utilize its $53.8 million in cash and short-term investments and $278 million in net operating loss carryforwards.At our annual meeting on August 22, 2008, we are proposing a plan of reorganization which, if approved by shareholders, will protect EDCI’s net operating loss carryforwards and bring the Company into compliance with NASDAQ’s continued listing requirements.” Conference Call The Company will host a conference call to discuss its second quarter 2008 financial results today at 4:30 p.m. ET. To access the conference call, please dial 973-582-2854 and reference pass code 57941470. A live webcast of the conference call will also be available on the Company's corporate Web site, located at www.edcllc.com. A replay of the conference call will be available through midnight ET on Tuesday, August 12, 2008. The replay can be accessed by dialing 706-645-9291. The pass code for the replay is 57941470. Summary of Second Quarter 2008 For the second quarter of 2008, the Company reported revenue of $79.4 million compared to $80.2 million for the second quarter of 2007. The decrease is primarily attributable to a decrease in volumes from our U.S. operations, offset by the impact of favorable exchange rate fluctuations. The Company had
